DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkinshaw et al. (U.S. Publication No.2015/0245916 A1; hereinafter “Birkinshaw”).
	Regarding claim 1, Birkinshaw discloses an intervertebral spinal implant, comprising: a first portion (a first bearing surface/endplate 20, a second bearing surface/endplate 21, or an intermediate core 10, see para.0180 and Figure 3) of the spinal implant comprising a silicon nitride material (para.0180), and a secondary portion of the spinal implant (a first bearing surface/endplate 20, a second bearing surface/endplate 21, or an intermediate core 10, see para.0180 and Figure 3) comprising titanium (para.0180).
	Regarding claims 3 and 4, Birkinshaw further discloses wherein the secondary portion (intermediate core 10 shown in Figure 3) is inserted into/attached to the first portion (endplates 20, 21).
	Regarding claims 5 and 6, Birkinshaw further discloses wherein the secondary portion comprises an interbody spacer (core 10) and the first portion comprises a bony ingrowth surface (endplates 20, 21).  Birkinshaw further discloses wherein the bony ingrowth surface (20, 21) is positioned on at least one of the top and bottom surfaces of the interbody spacer (see Figure 3). 
	Regarding claim 7, Birkinshaw further discloses wherein the secondary portion comprises a fixation plate (20, 21) and the first portion comprises an interbody spacer (core 10).
	Regarding claims 8 and 10, Birkinshaw further discloses a third portion of the spinal implant (core 10) comprising polyether ether ketone (PEEK) (see para.0180).  Birkinshaw further discloses wherein at least a portion of the PEEK is positioned between at least a portion of the silicon nitride (20) and the titanium (21) (see para.0180 and Figure 3).
	Regarding claim 11, Birkinshaw further discloses wherein the intervertebral implant comprises a fusion implant (the embodiment of Figures 60-62 discloses a fusion device  comprising textured surfaces on both bearing endplate surfaces).
	Regarding claim 12, Birkinshaw discloses an intervertebral spinal implant, comprising: a first portion of the spinal implant (a first bearing surface/endplate 20, a second bearing surface/endplate 21, or an intermediate core 10, see para.0180 and Figure 3) comprising a silicon nitride material (para.0180), and a secondary portion of the spinal implant (a first bearing surface/endplate 20, a second bearing surface/endplate 21, or an intermediate core 10, see para.0180 and Figure 3) comprising PEEK (para.0180).
Regarding claim 14, Birkinshaw further discloses wherein the secondary portion (endplates 20, 21) is attached to the first portion (core 10) (see Figure 3).
	Regarding claims 15 and 16, Birkinshaw further discloses wherein the first and secondary portions are assembled and form a single implant (see Figure 3).  
	Regarding claim 17, Birkinshaw further discloses a third portion (intermediate core 10) of the spinal implant comprising titanium (see para.0180).


    PNG
    media_image1.png
    249
    397
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Birkinshaw (U.S. Publication No.2015/0245916 A1) in view of Dwyer (U.S. Publication No.2008/0051902 A1).
	Regarding claims 2, 9 and 13, Birkinshaw discloses the claimed invention except for wherein the intervertebral implant is manufactured using a powdered silicon nitride, wherein the powdered silicon nitride includes at least one additive from the group consisting of alumina, yttria, magnesium oxide and strontium oxide.  However, Dwyer discloses an intervertebral disc prosthesis manufactured using a powdered silicon nitride, wherein the powdered silicon nitride includes at least one additive such as alumina (para.0039).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured an intervertabral implant using powdered silicone nitride since it is a known suitable biocompatible sterile material known in the art (see para.0039).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

	/JACQUELINE T JOHANAS/            Supervisory Patent Examiner, Art Unit 3772